SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1233
CAF 15-00712
PRESENT: PERADOTTO, J.P., CARNI, CURRAN, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF TRISTYN R. AND ADDASYN R.
------------------------------------------
CATTARAUGUS COUNTY DEPARTMENT OF SOCIAL           MEMORANDUM AND ORDER
SERVICES, JENNA W. AND TREVOR W.,
PETITIONERS-RESPONDENTS;

JOSHUA R., RESPONDENT-APPELLANT,
AND JACQUELINE Z., RESPONDENT.


CARR SAGLIMBEN LLP, OLEAN (JAY D. CARR OF COUNSEL), FOR
RESPONDENT-APPELLANT.

MICHAEL D. BURKE, ATTORNEY FOR THE CHILDREN, OLEAN.


     Appeal from an amended order of the Family Court, Cattaraugus
County (Michael L. Nenno, J.), entered March 24, 2015 in a proceeding
pursuant to Family Court Act article 10. The amended order, inter
alia, determined that respondent Joshua R. violated a temporary order
of protection.

     It is hereby ORDERED that the amended order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an amended custody
and dispositional order that, inter alia, determined that he violated
a temporary order of protection issued in favor of his children.
Family Court credited the testimony at the hearing that the father had
contact with his children on numerous occasions. “ ‘According
deference to that credibility determination, as we must, we conclude
that petitioner established by clear and convincing evidence that [the
father] willfully violated the relevant order of protection’ ” (Matter
of Schoenl v Schoenl, 136 AD3d 1361, 1362; see Matter of Da’Shunna
M.H. [Delbert W.H.], 133 AD3d 1381, 1382).




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court